TERMINATION AGREEMENT

        THIS TERMINATION AGREEMENT is effective as of the 7th day of November,
2000, and is by and among PEASE OIL AND GAS COMPANY, a Nevada corporation
(“Pease”), its to-be-formed wholly-owned Delaware subsidiary CPI ACQUISITION
CORP. (“Acquisition Corp.”), CARPATSKY PETROLEUM INC., a corporation organized
under the laws of the Province of Alberta, Canada (“Carpatsky”) and BELLWETHER
EXPLORATION COMPANY, a Delaware corporation (“Bellwether”), and is made with
reference to the following agreed facts:

        1. Pease, Acquisition Corp. and Carpatsky entered into an Agreement and
Plan of Merger, dated August 31, 1999 ("Merger Agreement");

        2. Pease, Acquisition Corp. and Carpatsky entered into the First
Amendment to Merger Agreement, dated January 3, 2000 ("First Amendment");

        3. Pease, Acquisition Corp. and Carpatsky negotiated but did not
finalize an Amended and Restated Agreement and Plan of Merger, to be dated as of
August 11, 2000 ("Amended Merger Agreement"); and

        4. Pease, Acquisition Corp., Carpatsky and Bellwether have decided to
terminate the Merger Agreement and the First Amendment and to abandon and not
finalize the Amended Merger Agreement, to terminate and release the obligations
of the parties under the Merger Agreement, the First Amendment and the Amended
Merger Agreement (all of which are collectively referred to as the “Merger
Agreements”), including any obligations or liabilities of ay party hereto which
may be deemed to have arisen under the Merger Agreements, in accordance with the
terms and agreements set forth below.

        NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confirmed, the parties hereto agree as follows:

        1. Termination of Agreements. The Merger Agreement, the First Amendment
and the Amended Merger Agreement shall each be terminated, and such terminations
shall be deemed to be terminations by mutual consent of the parties. Subject to
the signature and completion of this agreement, no party shall have any right
against any of the other parties to the Merger Agreements or Bellwether as a
result of the termination of the Merger Agreements, including any obligations or
liabilities of any party which may be deemed to have arisen under the Merger
Agreements. Each party shall bear its own costs incurred through the date
hereof.

        2. Release. Pease, Acquisition Corp., Carpatsky and Bellwether, hereby
release, acquit and forever discharge each other, including their officers,
directors, employees, agents, successors, predecessors, assigns, parents,
subsidiaries, affiliates, servants, shareholders, partners, attorneys, insurers,
past or present, and all persons or entities, natural or corporate, in privity
with them or any of them, from any and all obligations, liabilities, claims or
causes of action of any kind whatsoever, at common law, statutory or otherwise,
known or unknown, past or present, that Pease, Acquisition Corp., Carpatsky and
Bellwether have or might have against each other arising from or relating to the
Merger Agreements, including but not limited to, claims for misrepresentation,
whether negligent or intentional, failure to disclose any material fact, and
breach of any representation, warranty, or covenant. Pease, Acquisition Corp.,
Carpatsky and Bellwether hereby acknowledge and agree that Bellwether is a party
to and included in this release, notwithstanding the fact that Bellwether is not
a party to any of the Merger Agreements.

        3. Payments and Transfers by Carpatsky to Pease. Upon acceptance and
signature of this agreement by the parties, and as additional consideration to
Pease for the matters described in this agreement, effective on the date that
this agreement is signed by the parties, Carpatsky shall pay and deliver to
Pease the following:

          (1) Cash Payments. Carpatsky shall pay $80,000 to Pease in full
satisfaction of the obligations of Carpatsky to Pease for bookkeeping and
accounting services provided by Pease for Carpatsky through the date of this
agreement. Upon receipt of such amount, that certain Agreement, dated October 1,
1999 shall be deemed to be terminated and Carpatsky and Pease shall be deemed to
have each released the other from and against any and all obligations
thereunder. The cash payment shall be delivered to Pease within ten days from
the effective date of this agreement.


          (2) Carpatsky Shares. Carpatsky shall issue, subject to (i) approval
by the Canadian Venture Exchange and (ii) the revocation of the cease trading
order issued by the Alberta Securities Commission which Carpatsky will use its
commercially reasonable best efforts to acquire, 1.5 million shares of
Carpatsky’s common stock, registered to Pease and restricted from transfer by
Pease, except in compliance with applicable rules of the Canadian Venture
Exchange, the Alberta Securities Commission and United States federal and
applicable state securities laws. The shares issued to Pease shall have the same
registration rights granted to Bellwether under the Registration Rights
Agreement dated October 7, 1999, as amended on December 30, 1999. The Carpatsky
common stock shall be issued and delivered to Pease no later than January 31,
2001. Should Carpatsky be unable to obtain approval from the Canadian Venture
Exchange to issue the shares, or if for any reason that the shares are not issue
then Pease and Carpatsky will attempt in good faith to negotiate another form of
consideration of approximately equal value which shall be satisfactory to both
parties.


        4. Authority. This agreement has been duly authorized and approved by
each of Pease, Carpatsky and Bellwether. Pease confirms that Acquisition Corp.
has never been formed as a corporation.

        5. Acknowledgment.Pease, Acquisition Corp., Carpatsky and Bellwether
acknowledge that this agreement has been carefully read, understood and
considered prior to execution. Each party hereto acknowledges that it has had
opportunity to discuss this agreement with counsel of its own choosing prior to
execution. Each party further acknowledges that this agreement constitutes the
full and complete agreement between the parties, and that in executing this
agreement, no party is relying on any representation, statement or warranty not
specifically set forth herein. Pease, Acquisition Corp., Carpatsky and
Bellwether further agree that the terms of this agreement bind the parties
hereto, their successors and assigns.

        IT WITNESS WHEREOF, this Termination Agreement was accepted and signed
as of the date first above written.

                                                                     
       PEASE OIL AND GAS COMPANY

                                                                             By
/s/ Patrick J. Duncan                                                 
           
                                                                      
              Patrick J. Duncan, President



                                                                             CPI
ACQUISITION CORP.
                                                                             (a
corporation to be formed)
                                                                             By:
Pease Oil and Gas Company

                                                                             By
/s/ Patrick J. Duncan                                                 
           
                                                                      
               Patrick J. Duncan, President

                                                                     
       CARPATSKY PETROLEUM, INC.

                                                                             By
/s/ Cliff M. West                                                              
                                                                      
               Cliff M. West, Jr., Vice President



                                                                     
       BELLWETHER EXPLORATION COMPANY

                                                                             By
/s/ Douglas G. Manner                                                 
           
                                                                      
               Douglas G. Manner, President and CEO